DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-3, 5, and 8-16 are currently pending. 
All claims are rejected.

Response to Arguments
Applicant remarks on page 6 that claim 1 element “docking unit” and claim 8 element “adapter unit” do not invoke 35 U.S.C. 112(f) because a person of ordinary skill in the art, with reference to the specification, would understand these features as having definite structural meaning. 
Examiner respectfully disagrees. 
Looking to the specification, paragraph 40 of the P.G. Pub version, actually states, that regarding the docking unit, the mobile display device 18 may be easily connected in a wireless manner to the docking unit 16. In this case, there is no definite structural association conferred to the recitation of a “docking unit”.
Regarding the “adapter unit”, while paragraph 55 includes a frame for inserting the mobile display, the phrase does not incur any structural meaning without further looking to the specification, and therefore does not carry any ordinary meaning as argued for.
Furthermore, in both the cases of the “docking unit” and the “adapter unit”, a step-wise analysis of the claim elements under 112(f) interpretation determined that “unit’ is a nonce term and that “docking” and “adapter”, respectively do not confer any structural meaning. Hence, the interpretation under 35 U.S.C. 112(f). 
Applicant further remarks on pages 8-9 that Frelburger, et al., US 6475146 and Brodsky, et al., US 20020067359 do not teach “wherein at least a portion of the ultrasound software stored on the first memory unit is copied to the second memory unit of the mobile device” as required by claim 1 because the configuration/control application 150 is not copied from the ultrasound system 100 to the PDA 140, and on pages 9-10 that Frelburger and Brodsky do not teach “wherein the at least a portion of the ultrasound software copied…comprises instructions for using the CPU of the mobile display device to:…control the ultrasound transducer array…” as required by claim 1 because only the processor 120 is used by the configuration/control application 150, not the processor 165 of the PDA 140, to control the ultrasound system 100.
Applicant’s remarks have been fully considered and found persuasive.
However, upon further consideration and searching new grounds of rejections have been made in view of newly found prior art, Grellmann, et al, US20040153862, which teaches connection of a laptop computer to an ultrasound system (see fig. 2), where a “banner message may be downloaded to the ultrasound system from the laptop computer” according to paragraph 27, and “invoking” of a diagnostic routines by the connected laptop to perform multiple processes including downloading new software files onto the ultrasound system, according to paragraph 31. 
Therefore, the claims stand rejected. 

Withdrawn Objections
Pursuant of Applicant’s amendments filed 03/22/2022, the objection made to claim 1 has been withdrawn.

Withdrawn Rejections
Pursuant of applicant's amendments filed on 03/22/2022, rejections made to claims 1-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.



	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
“Docking unit” configured to couple to a mobile display device and “communication interface” configured to establish communication between the docking unit and the mobile display device in claim 1.
 “Adapter unit” configured to enable connection of a particular type of mobile display device to the communication interface in claim 8. 
A review of the P.G. Pub. Version of the specification discloses that the docking unit of claim 1 is device providing a plug and socket connection to both a mobile display device and a probe in paragraph 40; the communication interface of claim 1 is universal serial bus in paragraph 18; and the adapter unit is a frame for inserting the mobile display according paragraph 55. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8-12, and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frelburger, et al., US 6475146, hereafter referred to as “Frelburger” (cited in the IDS dated 05/29/2020) in view of Brodsky, et al., US 20020067359, hereafter referred to as “Brodsky” and Grellmann et al., US20040153862, hereafter referred to as “Grellmann”.

Regarding claim 1, Frelburger teaches a portable ultrasound imaging system, comprising: 
an ultrasound acquisition assembly (100, 140) wherein the ultrasound acquisition assembly comprises:   
a docking unit (100) configured to couple to a mobile display device (140), 
the mobile display device (145) comprising a touch screen display (col. 6, lines 39-41), a central processing unit (CPU) (165), and a second memory unit (170), 
wherein the docking unit comprises:
an inherent housing (col. 8, lines 40-45 explains that the PDA may be docked in a cradle on the ultrasound system so that it is natural that the ultrasound system 100 includes a housing which includes a cradle to which the PDA is docked); comprising
an ultrasound transducer array (105); 
a beamformer (110) in communication with the ultrasound transducer array (see fig. 1 and col. 3, lines 18-20)); and
 a communication interface (see PDA interface 130 in fig. 1) configured to establish communication between the docking unit and the mobile display device (col. 4, lines 19-24); 
a first memory unit (storage device 125 of fig. 1) comprising ultrasound software stored thereon (col. 3, lines 54-56 states that “The processor 120 processes the sensed Voltages to create an ultrasound image associated with the reflected signals and displays the image on a display device” so while Frelburger does not explicitly mention ultrasound image acquisition software, that Frelburger’s processor naturally includes memory with instructions for executing the image creation step),
to: 
receive inputs associated with ultrasound image data via the touch screen display of the mobile display device (see col. 12, lines 46-52 for the use of the user interface to control the imaging system);
control the ultrasound transducer array based on the received inputs to obtain ultrasound image data (col. 12, lines 52-58 for the input of data, amounting to controlling of the imaging system); 
generate ultrasound images based on the ultrasound image data (see step 208 in fig. 2 and col. 12 lines 55-58 for the performance of requisite functions of the imaging system including generation ultrasound image data. Col. 12, lines 50-52 states that “the PDA user interface 145 may provide full control over all functions of the system 100 or just a subset of the functions”); and 
output the ultrasound images to the touch screen display of the mobile display device (col. 9, lines 3-7), 
wherein the ultrasound acquisition assembly is operable to provide the ultrasound images only when the docking unit and the mobile display device are coupled (col. 8, lines 28-32 states that “When the PDA 140 is docked with the ultrasound system 100 via the PDA interface 130 and external interface 175, the configuration/control application 150 is capable of exchanging data with and controlling the ultrasound system 100”, including image generation as outlined in col. 3, lines 50-59. That is the image generation occurs upon docking of the PDA, as required by the limitation).
Frelburger fails to teach that the ultrasound transducer array (see transducer 105 of fig. 1 and col. 3, lines 18-21) is part of the ultrasound system 100 housing. Furthermore, Frelburger states in col. 5 lines 64-67 that “The disclosed embodiments integrate one or more PDA's with an ultrasound imaging system 100 so as to leverage the functionality and physical size of the PDA to enhance the usability of the ultrasound imaging system 100” but does not explicitly state that the ultrasound acquisition assembly comprises a size and weight configured to be carried in a user's hand.
Brodsky teaches ultrasound integrated probe system, see fig. 1 and paragraph 32, including an integrated front-end probe 3’ of fig. 3A, where the transducer head 32 is included. See paragraph 40. Paragraphs 37-38 further states that the system is a small sized system and includes handheld portable housing. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure Frelburger’s ultrasound system 100 with Brodsky’s integrated front end configuration as this would permit Frelburger’s system to be reduced in size (see paragraph 34 of Brodsky) since Frelburger also encourages the employment of size reducing measures for improved functionality of its system as indicated in col. 5, lines 64-67.
Frelburger in view of Brodsky does not teach wherein at least a portion of the ultrasound software stored on the first memory unit is copied to the second memory unit of the mobile display device when the communication is established between the docking unit and the mobile display device, wherein the at least a portion of the ultrasound software copied to the second memory unit of the mobile display device comprises instructions for using the CPU of the mobile display device.
However, Grellmann teaches connection of a laptop computer  to an ultrasound system (see fig. 2), where a “banner message may be downloaded to the ultrasound system from the laptop computer” according paragraph 27, and “invoking” of a diagnostic routines by the connected laptop to perform multiple processes including downloading new software files onto the ultrasound system, according to paragraph 31, and therefore, between two connected systems, software including instructions for using may be inherently copied (i.e. via downloading) from one system to the other system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Frelburger’s system, as modified by Brodsky, such that at least a portion of the ultrasound software stored on the first memory unit is copied to the second memory unit of the mobile display device when the communication is established between the docking unit and the mobile display device, wherein the at least a portion of the ultrasound software copied to the second memory unit of the mobile display device comprises instructions for using the CPU of the mobile display device, as taught by Grellmann, hence, allowing diagnostic information to be remotely acquired from an ultrasound system and automatically forwarded to a central diagnostics center for analysis and product quality enhancement (see paragraph 3). 

Regarding claim 2, Frelburger in view of Brodsky and Grellmann teaches all the limitations of claim 1.
Frelburger wherein the docking unit further comprises a signal processor (see receive beamformer in col. 4 lines 8-18) configured to process beamformed image signals received from the beamformer (see col. 4 lines 8-18), and to generate the ultrasound image data based on the beamformed image signals (see col. 3, lines 50-56).

Regarding claim 3, Frelburger in view of Brodsky and Grellmann teaches all the limitations of claim 1.
Frelburger further teaches wherein the docking unit further comprises a further input device (135) for receiving a user input to command the portable ultrasound imaging system (see user interface 135 of fig. 1).

Regarding claim 5, Frelburger in view of Brodsky and Grellmann teaches all the limitations of claim 1.
Frelburger further teaches wherein the housing further comprises a probe head that comprises the ultrasound transducer array (col. 3, lines 41-46).

Regarding claim 8, Frelburger in view of Brodsky and Grellmann teaches all the limitations of claim 1.
Frelburger further teaches wherein the ultrasound image acquisition assembly further comprises an adapter unit (cradle col. 5, lines 25-31), wherein the communication interface is configured as a plug and socket connection (see col. 6, lines 55-61 for the external interface 175 described as a universal serial bus, IEEE 1394 (FirewireTM) or an Ethernet), and wherein the adapter unit is configured to enable connection of a particular type of mobile display device to the communication interface (cradle col. 5, lines 25-31. Here the cradle serves as a socket for connecting the PDA).

Regarding claim 9, Frelburger in view of Brodsky and Grellmann teaches all the limitations of claim 1.
Frelburger further teaches wherein the docking unit is configured to removably couple the mobile display device within a frame of the docking unit, wherein a shape of the frame of the docking unit conforms to a shape of the mobile display device (col. 5 lines 25-32 states that “a PDA can be physically and electrically coupled with a computer via a cradle. In operation, when a user slides the PDA into the cradle, electrical contacts on the PDA physically connect with electrical contracts on the cradle, allowing data transfer or synchronization between the computer and the PDA. Instead of a cradle, a cable can be used to physically and electrically connect the two devices”. So here the cradle is suggested to be of a shape that allows the PDA to physically dock to the ultrasound system) such that, when coupled to the mobile display device, the docking unit and the mobile display device are configured to be carried together (col. 4, lines 25-30 so that the physically configuration of the cradle allows for the disclosed portability of the system when the PDA is docked).

Regarding claim 10, Frelburger in view of Brodsky and Grellmann teaches all the limitations of claim 1.
Frelburger further teaches wherein, when the mobile display device is connected to the docking unit, the mobile display device is configured to identify, to the docking unit, the mobile display device as operable to run the at least a portion of the ultrasound software (col. 12, lines 18-29).

Regarding claim 11, Frelburger in view of Brodsky and Grellmann teaches all the limitations of claim 1.
Frelburger further teaches wherein the communication interface (external interface 175) is configured to establish communication with the mobile display device using an industry standard wired interface (col. 6, lines 49-61).

Regarding claim 12, Frelburger in view of Brodsky and Grellmann teaches all the limitations of claim 1.
Frelburger further teaches wherein the communication interface is configured to establish communication with the mobile display device using a wireless interface (col. 4, lines 25-30).

Regarding claim 14, Frelburger in view of Brodsky and Grellmann teaches all the limitations of claim 1.
Frelburger further teaches wherein the ultrasound software comprises image processing software (col. 3, lines 54-56 states that “The processor 120 processes the sensed Voltages to create an ultrasound image associated with the reflected signals and displays the image on a display device” so while Frelburger does not explicitly mention ultrasound image acquisition software, that Frelburger’s processor naturally includes memory with instructions for executing the image creation step).

Regarding claim 15, Frelburger in view of Brodsky and Grellmann teaches all the limitations of claim 14.
Frelburger further teaches wherein the at least a portion of the ultrasound software comprises at least a portion of the image processing software (col. 3, lines 54-56 states that “The processor 120 processes the sensed Voltages to create an ultrasound image associated with the reflected signals and displays the image on a display device” so while Frelburger does not explicitly mention ultrasound image acquisition software, that Frelburger’s processor naturally includes memory with instructions for executing the image creation step); and 
to generate the ultrasound images based on the at least a portion of the image processing software (see step 208 in fig. 2 and col. 12 lines 55-58 for the performance of requisite functions of the imaging system including generation ultrasound image data. Col. 12, lines 50-52 states that “the PDA user interface 145 may provide full control over all functions of the system 100 or just a subset of the functions”). 
Frelburger in view of Brodsky does not teach wherein the at least a portion of the ultrasound software comprises instructions for using the CPU of the mobile display device for the image generation.
However, Grellmann teaches wherein the at least a portion of the ultrasound software comprises instructions for using the CPU of the mobile display device for the image generation (paragraph 28 indicates connecting the laptop for operational functions of the ultrasound system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Frelburger’s system, as modified by Brodsky, such that at least a portion of the ultrasound software comprises instructions for using the CPU of the mobile display device for the image generation, as taught by Grellmann, hence, allowing diagnostic information to be remotely acquired from an ultrasound system and automatically forwarded to a central diagnostics center for analysis and product quality enhancement (see paragraph 3). 



Regarding claim 16, Frelburger in view of Brodsky and Grellmann teaches all the limitations of claim 1. 
Frelburger in view of Brodsky fail to teach wherein, when the communication is established between the docking unit and the mobile display device, mobile display device software stored on the second memory unit of the mobile display device is bypassed.
However, Grellmann further teaches wherein, when the communication is established between the docking unit and the mobile display device, mobile display device software stored on the second memory unit of the mobile display device is bypassed (Paragraph 22 states that a diagnostic laptop computer can have access to the ultrasound system via a network and paragraph 31 indicates that the ultrasound diagnostics 28 stored on the ultrasound system 28 are “invoked” from a utilities button under the control of the connected diagnostic laptop. Paragraph 28 states that “When the laptop computer is connected to the ultrasound system the serviceperson can control certain operating features of the ultrasound system. One important control function is to reboot the ultrasound system, which is done from the laptop computer by clicking the Reboot button 130. Meaning that the ultrasound system software or operating system is bypassed by the operating system of the laptop” to control functions of the ultrasound).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Frelburger’s system, as modified by Brodsky, such that wherein, when the communication is established between the docking unit and the mobile display device, mobile display device software stored on the second memory unit of the mobile display device is bypassed, as taught by Grellmann, hence, allowing diagnostic information to be remotely acquired from an ultrasound system and automatically forwarded to a central diagnostics center for analysis and product quality enhancement (see paragraph 3). 


Claim13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frelburger in view of Brodsky and Grellmann as applied to claim 1 above, and further in view of Wong, et al. US 20050251035, hereafter referred to as “Wong”.

Regarding claim 13, Frelburger in view of Brodsky and Grellmann teaches all the limitations of claim 1 above. 
Frelburger in view of Brodsky and Grellmann fails to teach wherein the docking unit further comprises a battery disposed within the housing and configured to provide electrical power to the ultrasound transducer array and the beamformer.
However, Wong teaches a modular ultrasound system (see fig. 1) including a processing unit 16, wherein the docking unit (portable data/video processing unit 16 of fig. 1 and 5B) further comprises a battery (battery module 206) disposed within the housing and configured to provide electrical power to the ultrasound transducer array and the beamformer (paragraph 68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Frelburger’s ultrasound system 100, as modified by Brodsky and Grellmann, with Wong’s battery for improved sizing of the system. See paragraph 4 of Wong.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                                          
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793